Citation Nr: 1029474	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left radius fracture.  

2.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected Muscle Group VIII herniation secondary to 
repair of fractured radius associated with left radius.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected surgical scar of the left forearm.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1985 
and from February 2003 to February 2004.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania, which granted service 
connection for a left radius fracture and assigned a 
noncompensable disability evaluation.  Thereafter, the Columbia, 
South Carolina, RO assumed jurisdiction.  The Veteran perfected 
his appeal on this issue.  

In a November 2007 rating determination, the RO increased the 
Veteran's disability evaluation from noncompensable to 10 percent 
disabling, effective the date of the original grant of service 
connection.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript of 
the hearing is of record.  

In February 2009, the Board remanded this matter for further 
development.  Following the Board remand and the requested 
development, the Appeals Management Center (AMC), acting on 
behalf of the RO, in an April 2010 rating determination, granted 
service connection for a surgical scar to the left forearm and 
assigned a 10 percent disability evaluation, effective March 1, 
2004, the date of the original grant of service connection.  The 
AMC also granted service connection for Muscle Group VIII muscle 
herniation secondary to repair of fractured radius and assigned a 
20 percent disability evaluation effective August 13, 2009. 

As the matter has been on appeal since the initial grant of 
service connection for a fracture of the left radius, the Board 
will address each of these disabilities as part of the Veteran's 
request for an initial higher evaluation.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Left radius fracture residuals do not result in nonunion in 
the upper half of the radius or nonunion in the lower half with 
false movement without loss of bone substance or deformity.

3.  Prior to February 25, 2005, impairment of Muscle Group VIII 
resulting from the residuals of the inservice radius fracture was 
not demonstrated.  

4.  Resolving reasonable doubt in favor of the Veteran, 
moderately severe to severe impairment of Muscle Group VIII 
resulting from the residuals of the inservice radius fracture has 
been shown since February 25, 2005. 

5.  The post-surgical scarring of the left forearm is manifested 
by a single scar which is painful, but is not ulcerated or poorly 
nourished and does not cause limitation of function; while it is 
deep it does not approximate 39 sq. cms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
left radius fracture have not been met at anytime.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.71a, Diagnostic Code 5212 (2009).

2.  The criteria for a compensable disability rating for Muscle 
Group VIII resulting from residuals of left radius fracture were 
not prior to February 25, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5308 
(2009).

3.  The criteria for a 20 percent disability rating for Muscle 
Group VIII resulting from residuals of left radius fracture, and 
no more, have been met since February 25, 2005.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.56, 4.73, 
Diagnostic Code 5308 (2009).

4.  The criteria for an evaluation in excess of 10 percent for 
post-surgical scarring of the left forearm have not been met at 
any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007 
and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Diagnostic Code 5003 (5010) provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 10 
percent evaluation is assigned where X-ray evidence shows 
involvement of two or more major joints or 2 or more minor joint 
groups.  Where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent evaluation 
is assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5212, a 10 percent evaluation is warranted 
where there is malunion of the radius with bad alignment.  A 20 
percent evaluation is warranted where there is nonunion in the 
upper half of the radius or where there is nonunion in the lower 
half with false movement without loss of bone substance or 
deformity.  A maximum 30 percent evaluation is warranted where 
there is nonunion of the lower half of the radius with false 
movement and loss of bone substance (1 inch or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2009).

Under Diagnostic Code 5308, a slight disability of the 
nondominant extremity warrants a noncompensable rating.  A 
moderate disability of the nondominant extremity warrants a 10 
percent rating, and a moderately severe disability of the 
nondominant extremity warrants a 20 percent rating.  A severe 
disability of the nondominant extremity also warrants a 20 
percent rating.

38 C.F.R. § 4.56, the regulation governing the evaluation of 
muscle disabilities, provides: (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the wrist 
or over the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) Under 
Diagnostic Codes 5303 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle wound 
without debridement or infection and with a history of a 
superficial wound with brief treatment and no cardinal signs or 
symptoms of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty of 
movement.  Objective findings of a slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability would 
include complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after average 
use.  Objective findings include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the wound 
with a record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, fatigue- pain, impairment 
of coordination and uncertainty of movement, and if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe disability of muscles contemplates through and through or 
deep penetrating wounds due to high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring. There are ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage: 
(A) X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of missile; 
(B) Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is normally 
protected by muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing group 
of muscles; (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d)(4).

Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars to allow for separate evaluations for scars 
that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 
(Sept. 23, 2008).  In accordance with VAOPGCPREC 7-2003, the 
Board has reviewed the revised criteria for evaluating skin 
disabilities.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Accordingly, VA must 
evaluate the Veteran's service-connected skin disorder under both 
the former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (April 10, 2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As it relates to the scar resulting from the radius fracture 
surgery, for ratings prior to October 23, 2008, under 38 C.F.R. 
§4.118, Diagnostic Code 7801, for scars other than head, face, or 
neck, that are deep or that cause limited motion with areas of or 
exceeding 144 square inches (929 sq. cm.), a 40 percent 
disability evaluation is warranted.  An area or areas exceeding 
72 square inches (465 sq. cm.) warrants a 30 percent disability 
evaluation.  An area or areas exceeding 12 square inches (77 sq. 
cm.) warrants a 20 percent disability evaluation.  An area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with § 4.25 of this part. Note 
(2): A deep scar is one associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other than 
head, face, or neck, that are superficial and that do not cause 
limited motion with an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent disability evaluation. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with § 4.25 of this part. Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2): In this 
case, a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See § 4.68 of this part on 
the amputation rule.). Under Diagnostic Code 7805, scars, other; 
are rated on limitation of function of affected part.

Effective in October 2008, deep nonlinear scars of other than the 
head, face, or neck are rated 10 percent disabling if involving 
an area or areas at least 6 square inches (39 sq. cm.) but less 
than 12 square inches (77 sq. cm.); 20 percent disabling if 
involving an area or areas at least 12 square inches (77 sq. cm.) 
but less than 72 square inches (456 sq. cm.); 30 percent 
disabling if involving an area or areas at least 72 square inches 
(465 sq. cm.) but less than 144 square inches (929 sq. cm.); and 
40 percent disabling if involving an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2009).

Note (2) was added under Diagnostic Code 7801, providing that if 
multiple qualifying scars are present, or if a single qualifying 
scar affects more than one extremity, or a single qualifying scar 
affects one or more extremities and either the anterior portion 
or posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and the 
posterior portion of the trunk, assign a separate evaluation for 
each affected extremity based on the total area of the qualifying 
scars that affect that extremity, assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
posterior portion of the trunk.  The midaxillary line on each 
side separates the anterior and posterior portions of the trunk.  
Combine the separate evaluations under § 4.25.  Qualifying scars 
are scars that are nonlinear, deep, and are not located on the 
head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2009).

Diagnostic Code 7803 was removed from the schedule and the 
criteria previously found under that code was incorporated into 
the revised Diagnostic Code 7804.

Under the revised Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent evaluation; three or 
four scars that are unstable or painful warrant a 20 percent 
evaluation; five or more scars that are unstable or painful 
warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2009).  Note 
(2) for that code provides that if one or more scars are both 
unstable and painful, add 10 percent to the evaluation that is 
based on the total number of unstable or painful scars.  Note (3) 
under that provides that scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation under 
diagnostic code 7804, when applicable.

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.  38 C.F.R. § 4.118 (2009).

At the time of a June 2004 VA examination, the Veteran was noted 
to have sustained a fracture to his left radius in 1984 when he 
was involved in a motorcycle accident.  A plate was placed for 
stabilization.  The plate was removed from his left arm after 2.5 
years.  The Veteran continued to complain of swelling and pain in 
his left forearm.  He rated the pain level as 5/10.  

Physical examination revealed a 4.5 inch scar located in the mid-
arm.  The scar was depressed approximately one inch below the 
surface of the skin with no evidence of keloid formation or deep 
fixation.  Examination of the upper extremities revealed normal 
findings for the shoulder, elbow, wrist, and hand.  There was no 
thenar, hypothenar or interosseous muscle atrophy.  Muscle 
strength was 5/5 and grip strength was 4/4.  

In his February 2005 notice of disagreement, the Veteran reported 
that his left radius fracture caused him long term pain, 
suffering, and disfigurement.  He stated that even though he was 
able to perform his job as an aircraft mechanic, the injury 
caused him pain and slowed his work progress on the job.  He 
noted that during tasks where he had to use his left arm he would 
frequently have to stop because of burning pain and swelling on 
the top of the surgical scar.  The Veteran reported that the scar 
had healed improperly.  He noted that at the upper end of the 
incision, there was an adhesion of the tissue layers.  This 
measured 1.5 inches in length by 1 inch in width and was 1/4 inch 
deep.  He stated that he now tried to avoid using his left arm 
but this was almost impossible in his job as an aircraft 
mechanic.  

In his July 2007 substantive appeal, the Veteran reported having 
pain of 5 or higher with repetitive movement.  He also noted 
having a deep adhesion at the tip of the surgical scar that 
caused the muscle to bunch up after repetitive movement.  He 
noted that he could demonstrate this in seconds by turning a wood 
screw into a board with a screwdriver or turning a bolt with a 
wrench or lifting weights.  He stated that anything to do with 
motion at the wrist site caused pain at the fracture site and 
swelling above the surgical scar.  He indicated that he had to 
pause a lot at work because of the arm pain.  

At the time of an October 2007 VA examination, the Veteran 
reported that he was employed as an aircraft mechanic.  He stated 
that he was having increased flare-up pain to the left 
forearm/elbow area limiting the use of his left elbow.  The 
Veteran was noted to be right hand dominant.  The Veteran stated 
that he worked as an aircraft mechanic and indicated that this 
affected his occupation in that it limited his use and slowed him 
down.  Activities of daily living such as chores and bathing were 
also affected.  He had flares of pain everyday that were severe, 
7/10, and would last all day.  He used no assistive devices.  

Examination of the elbow revealed extension to 0 degrees midline 
without pain.  Flexion was from 0 to 140 degrees without pain.  
Supination and pronation were from 0 to 90 degrees without pain.  
The ranges of motion were not additionally limited by repetitive 
use.  

Examination of the left elbow was normal for lateral epicondyle, 
medial epicondyle, and olecranon palpable.  There were two stable 
scars.  One that measured .1 by .2 cm. and was tender to the 
touch.  There was also one that was mid line to the posterior 
forearm that measured .1 by 10 cm. and had decreased sensation.  
This scar was stable.  The examiner stated that the objective 
data did not support a diagnosis for the left elbow joint.  

The Veteran also reported that as a result of his left radius 
fracture, he was experiencing tightness and numbness of the scar 
of his left forearm which lead to avoiding the use of his left 
wrist.  He denied having constant pain.  The Veteran indicated 
that his left wrist impacted his employment as an aircraft 
mechanic.  The pain slowed him down and affected his 
concentration.  Activities of daily living such as chores, 
dressing, and bathing were also affected.  He had flare pain that 
was that was severe, 7/10, and would last one or two hours.  He 
used no assistive devices.  Range of motion for the left wrist 
revealed extension and flexion from 0 to 70 degrees that was pain 
free.  Ulnar deviation was pain free from 0 to 40 degrees while 
radial deviation was from 0 to 20 and pain free.  Range of motion 
for the left wrist was not additionally limited with repetitive 
use.  Examination of the left wrist was also without radial 
tenderness.  X-rays were negative for the left wrist joint.  The 
examiner stated that the evidence did not support a diagnosis of 
the left wrist joint.  

In a September 2008 statement, the Veteran indicated that he had 
been advised to see a muscle specialist about the deep adhesions 
that formed underneath his surgical scar.  He noted that the 
adhesions interfered with his work as a helicopter mechanic.  He 
stated that when working with his left arm, twisting and 
wrenching motions, there was noticeable swelling between the main 
adhesion and wrist joint.  

At the time of his October 2008 hearing, the Veteran testified as 
to the problems he was having with the adhesion from the surgery 
scar.  He noted that the muscle was impaired by the adhesion 
scar.  He reported that the pain he would incur from twisting 
motions impacted his employment.  He noted that twisting and 
screwing caused pain.  The Veteran stated that he would have 
swelling when he used his left arm.  He reported that this slowed 
him down on his job.  He testified that he took Ibuprofen and 
that he used ice and rested it.  

In the February 2009 remand, the Board noted that in his February 
2005 Notice of Disagreement and July 2007 Substantive Appeal, the 
Veteran described part of the problem with the residuals of his 
service-connected left radius fracture as a deep adhesion at the 
top of his surgical scar which caused the muscle to bunch up, 
thereby leading to swelling and pain.  The Board further observed 
that during his October 2008 hearing, the Veteran testified that 
part of his issue was related to the muscle and tissue from his 
surgical incisions and that there seemed to be two adhesion 
points, with swelling and tightness.  The Board also observed 
that the October 2007 VA examiner noted that the Veteran reported 
experiencing tightness and numbness of the scar on his left 
forearm, which led to avoiding the use of his left wrist. 

The Veteran testified that the examiner told him he needed to see 
a muscle specialist and that the examiner was there to evaluate 
solely the broken radius, not the adhesion, and indicated that 
the Veteran should see another doctor regarding the adhesion 
issue.

The Board noted that given the Veteran's complaints of adhesion, 
tightness, swelling and pain related to scars directly related to 
his service-connected left radius fracture since the initial 
filing of his claim, a contemporaneous and thorough VA 
examination should be conducted to determine the current severity 
of the service-connected left radius fracture as it related to 
his adhesion, tightness, swelling and pain related to the tissue, 
muscle and scars directly associated with the incisions due to 
his surgery. 

The Board requested that the Veteran be scheduled for a VA 
examination of his service-connected left radius fracture as it 
related to his claimed adhesion, tightness, swelling and pain 
related to tissue, muscle and scars directly associated with the 
incisions due to his surgery.  The examination report was to 
specifically include a discussion of whether there was any 
disability related to scarring and/or muscle damage.  The 
examiner was to describe all symptoms including pain or weakness 
and functional impairment, if present.  Any appropriate testing, 
including but not limited to neurological, dermatological and 
range of motion testing, was to be conducted. 

In conjunction with the Board remand, the Veteran was afforded an 
additional VA examination in August 2009.  The examiner indicated 
that there was a scar on the left forearm that measured .2 by 13 
cm.  The Veteran complained of pain and tenderness.  He stated 
that it interfered with his occupation as an aviation mechanic 
and it affected the activities of daily living of doing chores 
and sleeping.  The scar was .2 by 13 cm vertical.  It was tender 
to the touch and adhered to the underlying tissue with a .2 cm 
depression.  The texture was smooth and the scar was stable.  It 
was depressed .2 cm throughout its entire dimension without 
inflammation, edema, or keloid formation.  The color of the scar 
was hypopigmented without distortion of face, induration, 
inflexibility, or limitation of motion caused by the scar.  A 
diagnosis of a surgical scar of the left forearm was rendered.  

With regard to the muscles, the examiner noted that the Veteran 
reported bulging of the muscle with use after 60 seconds when 
handling ratchet wrenches and screws with repetitive motion, 
especially with twisting, supination, and pronation.  It did not 
involve the nerves or vascular and the bones were stable.  There 
was no history of muscle tumor but there was constant moderate 
pain with weakness.  

The examiner noted that the Veteran was currently employed as a 
civilian contract aviation mechanic.  He stated that this 
affected his occupation and limited the use of his nondominant 
arm.  The activities of daily living of sleeping, chores, and 
dressing were affected.  He had flare of pain that was severe, 
7/10, and occurred on a daily basis lasting less than one hour.  
The muscle was located on the left forearm and its bulk was 
diminished.  The left was 24 cm as compared to 27 cm on the 
right.  The muscle strength was 4/5.  There was herniation 
throughout the entire dimension.  The muscle group involved was 
Muscle Group VIII.  There was no bone deformity.  There was no 
neurological involvement.  Sharp and dull sensation were intact 
as was light touch.  A diagnosis of Muscle Group VIII herniation 
secondary to repair of fractured radius was rendered.  

The Veteran stated that his left wrist had been increasingly 
interfering with his work at aviation repairs such as handling 
ratchet wrenches and screws and repetitive motion.  He denied 
constant pain, locking, instability, or swelling.  

As it related to the radius fracture, the Veteran took Tylenol 
and Ibuprofen with good response.  He noted that this condition 
slowed him down on the job and that after using it for 60 seconds 
he had to rest.  Activities of daily living of chores and 
sleeping were affected.  He had flare pain of 6/10 every day 
which would last for at least one hour.  He used ice for 
treatment.  Range of motion for the left wrist was as follows:  
Dorsiflexion and palmar flexion from 0 to 80 degrees pain free; 
ulnar deviation from 0 to 40 degrees pain free; and radial 
deviation 0 to 40 degrees pain free.  Ranges of motion were not 
additionally limited by repetitive use.  There was positive 
Finkelstein test for De Quervain's tenosynovitis.  A diagnosis of 
left wrist De Quervain's tenosynovitis was rendered.  

Concerning DC 5212, there has been no demonstration of nonunion 
in the upper half of the radius or nonunion in the lower half 
with false movement without loss of bone substance or deformity.  
As such, an increased evaluation would not be warranted.  

Other applicable diagnostic codes include DC 5206, limitation of 
flexion of the forearm; DC 5207, limitation of extension of the 
forearm; DC 5208, flexion of the forearm limited to 100 degrees 
and extension limited to 45 degrees; DC 5209, other impairment of 
the elbow, flail joint and joint fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture of 
head of radius, and DC 5213, impairment of supination and 
pronation.  38 C.F.R. § 4.71a, DCs 5206, 5207, 5208, 5209, 5213 
(2009).

Normal extension and flexion of the elbow is from 0 to 145 
degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of flexion of 
the minor forearm is rated 0 percent when limited to 110 degrees; 
10 percent when limited to 100 degrees; 20 percent when limited 
to 90 degrees; 20 percent when limited to 70 degrees; 30 percent 
when limited to 55 degrees; and 40 percent when limited to 45 
degrees.  38 C.F.R. § 4.71, DC 5206.  Limitation of extension of 
the forearm is rated 10 percent when limited to 45 degrees or 60 
degrees, 20 percent when limited to 75 degrees, 20 percent when 
limited to 90 degrees, 30 percent when limited to 100 degrees; or 
40 percent when limited to 110 degrees.  38 C.F.R. § 4.71, DC 
5207 (2008).

On each occasion on which his range of motion was tested, the 
flexion of the Veteran's left elbow was to 140 degrees.  Such 
limitation does not warrant a rating higher than 10 percent under 
DC 5206.  The flexion of the Veteran's left elbow would have to 
be limited to 90 degrees in order to warrant a rating higher than 
10 percent under DC 5206.  Similarly, the Veteran is not entitled 
to a rating in excess of 10 percent under the diagnostic criteria 
pertaining to limitation of extension.  The Veteran has been 
shown to have extension to 0 degrees or full extension.  Full 
extension does not warrant a compensable rating.  Extension of 
the Veteran's left elbow would have to be limited to 75 degrees 
to warrant a 20 percent rating.  Thus, the Veteran is not 
entitled to a higher rating for his left elbow disability under 
either DC 5206 or DC 5207.


There is also no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, or 
any other such factors results in the left elbow being limited in 
motion to the extent required for a 20 percent rating for 
limitation of flexion or extension of the left elbow.  38 C.F.R. 
§§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995)

There is no evidence of flexion of the forearm limited to 100 
degrees and extension to 45 degrees to warrant a 20 percent 
rating under DC 5208.  38 C.F.R. § 4.71a, DC 5208.  Under DC 5209 
the evidence does not show flail joint of the left elbow.  The 
Veteran had a fracture of the left radius in service, but x-ray 
evidence shows that the fracture healed; there is no evidence of 
marked cubitus varus or cubitus valgus deformity or an ununited 
fracture of the head of the radius.  38 C.F.R. § 4.71a, DC 5209.  
There is also no evidence of impairment of supination and 
pronation that would warrant a higher evaluation under DC 5213.  
38 C.F.R. § 4.71a, DC 5213.

In considering the applicability of other diagnostic codes, DC 
5205 (ankylosis of the elbow), 5210 (nonunion of the radius and 
ulna, with flail false joint), and 5211 (impairment of the ulna) 
are not applicable in this instance, as the medical evidence does 
not show that the Veteran has any of those conditions.  
Similarly, DCs 5003 and 5010, which contemplate degenerative and 
traumatic arthritis, are not applicable, as x-ray examination of 
the elbow has shown no evidence of arthritis.

With regard to DC 5308, the Board notes that based upon the 
results of the August 2009 VA examination, the RO assigned a 20 
percent disability under DC 5308 with an effective date of August 
13, 2009.  While the June 2004 VA examiner noted the Veteran's 
complaints of pain and swelling at the time of that VA 
examination, the results of the examination revealed normal 
findings for the shoulder, elbow, and wrist.  There was also no 
swelling present along with normal range of motion, and no muscle 
atrophy.  Furthermore, muscle strength was noted to be 5/5 at 
that time.  Hence, there were no findings made at that time of 
the June 2004 VA examination which would warrant a compensable 
disability evaluation under DC 5308.  

However, the Board does note that in his February 2005 notice of 
disagreement, received on February 25, 2005, the Veteran reported 
that during tasks where he had to use his left arm he would 
frequently have to stop because of burning pain and swelling on 
the top of the surgical scar, and he reported that at the upper 
end of the incision, there was an adhesion of the tissue layers.  
Moreover, in his July 2007 substantive appeal, the Veteran 
reported having a deep adhesion at the tip of the surgical scar 
that caused the muscle to bunch up after repetitive movement.  

In addition, in a September 2008 statement, the Veteran stated 
that he had been advised to see a muscle specialist about the 
deep adhesions that formed underneath his surgical scar.  
Furthermore, at the time of his October 2008 hearing, the Veteran 
testified as to the problems he was having with the adhesion from 
the surgery scar and reported that the muscle was impaired by the 
adhesion scar and that he would have swelling when he used his 
left arm.  Moreover, in its February 2009 remand, the Board noted 
that the complaints made by the Veteran in his February 2005 
Notice of Disagreement, in his July 2007 Substantive Appeal, and 
during the October 2008 hearing, warranted a contemporaneous and 
thorough VA examination to determine the current severity of the 
service-connected left radius fracture as it related to his 
adhesion, tightness, swelling and pain related to the tissue, 
muscle, and scars directly associated with the incisions due to 
his surgery.  

The August 2009 VA examination, conducted in compliance with the 
May 2009 Board remand demonstrates that the criteria for a 20 
percent disability evaluation under DC 5308 were met.  

While the results of the February 2004 VA examination demonstrate 
that a compensable disability evaluation for muscle group 
involvement was not warranted at the time of the examination, the 
Board does note that Veteran has reported having problems with 
muscle bunching/deformity since the time of his February 2005 
notice of disagreement, which was received on February 25, 2005.  
As noted above, the Veteran's complaints continued in subsequent 
statements and testimony received from him, which caused the 
Board to find an additional examination was warranted as a result 
of the statements received from the Veteran since his February 
2005 notice of disagreement.  The results of the August 2009 
examination revealed that a 20 percent disability evaluation was 
warranted.  Resolving reasonable doubt in favor of the Veteran, 
the Board finds that the criteria for a 20 percent disability 
rating for Muscle Group VIII based upon the statements received 
from the Veteran since February 2005, which were confirmed by the 
findings made at the time of the August 2009 VA examination, have 
been met since February 25, 2005.

The Veteran cannot receive a higher rating under DC 5308 (Group 
VIII); as this code provides a maximum 20 percent rating for 
severe muscle injuries affecting extension of the wrist, fingers, 
and thumb.  

With regard to the forearm scar, a 10 percent disability would be 
warranted under DC 7804.  An increased evaluation under DC 7801 
or 7802 is not warranted as while the scar is deep, it does not 
exceed or approximate 39 sq. centimeters.  An increased 
evaluation is also not warranted under DC 7803, as the Veteran's 
scar has not been shown to be unstable.  As to DC 7805, the 
Veteran has been assigned separate ratings for the functional 
impairment caused by his radius fracture residuals.  Such a 
rating contemplates limitation of activity.  Moreover, there have 
been no findings that the Veteran's scar causes limitation of 
motion.  As such, an evaluation in excess of 10 percent is not 
warranted at any time. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 
4.21.

The Veteran has complained of pain and numbness in his left arm.  
However, at the time of the August 2009 VA examination, the 
examiner specifically reported that there was no neurological 
involvement.  Sharp and dull sensation were intact as was light 
touch.  Thus, the evidence does not show impairment of nerves due 
to the service connected left radius fracture residuals to 
warrant a separate evaluation.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's residuals of the left radius fracture, to include 
Muscle Group VIII involvement and the surgical scar, are 
contemplated by the rating criteria.  Moreover, he has not been 
recently hospitalized for any of these disorders.  While the 
Veteran has reported that his residuals interfere with his 
employment and certain activities of daily living, he still 
remains employed as a mechanic on a full-time basis.  As such, 
the criteria for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).


ORDER

An evaluation in excess of 10 percent for left radius fracture at 
any time is denied.  

A compensable disability evaluation for Muscle Group VIII, 
resulting from residuals of left radius fracture, prior to 
February 25, 2005, is denied.  

A 20 percent disability evaluation, and no more, for Muscle Group 
VIII, resulting from residuals of left radius fracture from 
February 25, 2005, is granted. 

An evaluation in excess of 10 percent for surgical scar to the 
left forearm at any time is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


